Citation Nr: 0609259	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's application 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.  The veteran perfected a timely 
appeal of this determination to the Board.

In March 2005, the Board reopened the veteran's claim and 
remanded the matter of entitlement to service connection for 
bilateral hearing loss to the RO for further development and 
adjudication.  This having been completed, the matter is once 
again before the Board.  


FINDINGS OF FACT

The medical evidence does not currently demonstrate that the 
veteran has bilateral hearing loss disability for VA 
compensation purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in December 
2002, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  The veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim of service connection, as well as the 
types of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows a currently 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between his current disability and 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, and was 
generally invited to send evidence relevant to his claim to 
VA.  

By way of a January 2003 rating decision, an April 2003 
Statement of the Case, and an August 2005 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of his claim for service 
connection.  These documents, as well as the RO's VCAA and 
development letters, also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the information and 
evidence associated with the claims file consists of the 
appellant's service records, post-service medical treatment 
records, VA examinations in connection with his claim, lay 
statements submitted by the veteran, and statements submitted 
by the veteran and his representative in support of his 
claim.  In addition, the Board also notes that this matter 
was previously remanded in order to afford the veteran an 
opportunity to be examined by a VA physician in connection 
with his claim .  

That notwithstanding, where the claim is one for basic 
entitlement to service connection, as in this case, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all of the elements of a claim 
for service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see also, Bernard v. Brown, supra. 

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has a bilateral hearing loss disability for 
VA compensation purposes.  The medical evidence in this case 
consists of the veteran's service medical records, post-
service treatment records, and VA examinations.  

A review of the veteran's service records reveals normal 
hearing in August and September 1989 and March 1990.  A 
February 1990 audiological examination revealed right ear 
hearing loss, but normal hearing in the veteran's left ear.  

In October 1992, the veteran was afforded a VA examination in 
connection with his condition.  The examiner conducted an 
audiometric examination that revealed hearing threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
5
LEFT
20
15
15
10
20

The speech recognition score for the Maryland CNC word list 
was 96% in the veteran's right ear and 100% in the veteran's 
left ear.  The examiner found that the veteran's hearing 
thresholds were within the VA definition of normal hearing.

In June 2001, the veteran was seen by a private physician and 
had his hearing tested.  The examiner conducted an 
audiometric examination that revealed hearing threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
30
n/a
40
LEFT
55
45
45
n/a
55

The speech recognition score for the Maryland CNC word list 
was 96% in the veteran's right ear and 88% in the veteran's 
left ear.  Binaural amplification was recommended.

Finally, in July 2005, the veteran was afforded an additional 
VA examination in connection with his claim.  The examiner 
conducted an audiometric examination that revealed hearing 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
25
LEFT
15
20
10
15
25

The speech recognition score for the Maryland CNC word list 
was 100% in both ears.  The veteran was diagnosed with 
clinically normal hearing, bilaterally.  The examiner also 
noted that the veteran's claims file was available and 
reviewed in connection with the examination.  The veteran's 
medical history concerning service and post service audiogram 
testing was noted, including the February 1990 and June 2001 
audiological examinations indicating some hearing loss at the 
time of those examinations, with normal hearing being shown 
at the time of the October 1992 audiological examination.  
According to the examiner, the veteran did not have current 
hearing loss disability for VA purposes.  The examiner also 
stated that he questioned the validity of the private 
audiogram dated in June 2001.

In light of the foregoing, the Board must deny the veteran's 
claim.  The medical evidence in this case does not indicate 
that the veteran currently has hearing loss disability for VA 
purposes.  And without a current diagnosis, a claim for 
entitlement to service connection for this condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that the veteran, as 
a lay person, is not competent on his own to establish a 
medical diagnosis or show a medical etiology as such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  And while the Board does note that the veteran has 
had positive indications of hearing loss in past 
examinations, most of the veteran's audiological examinations 
in service and afterwards have found otherwise.  And the 
Board notes that the July 2005 examiner, who reviewed the 
veteran's claims file in connection with his examination 
results, also concluded that there was no current hearing 
loss disability for VA purposes.  The Board finds that the 
findings of the July 2005 VA examiner should carry the most 
weight.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir.1999) (unpublished decision), cert. 
denied 120 S.Ct. 1251 (2000) (it is not error for the Board 
to value one medical opinion over another, as long as a 
rationale basis for doing so is given).

Because the medical evidence is against a showing that the 
veteran currently has hearing loss disability, there is no 
basis upon which to establish service connection for this 
condition.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


